Exhibit 10.4
FIRST AMENDED AND RESTATED
PROMISSORY NOTE

      $4,700,000.00   Effective Date: January 13, 2010

FOR VALUE RECEIVED, FB S. PLAINS FINANCING, LLC, an Oklahoma limited liability
company (“Borrower”), unconditionally promises to pay to the order of FIRST
LIBERTY BANK (“Lender”), at 9601 N. May Avenue, Oklahoma City, OK 73120, or at
such other place as may be designated in writing by the holder of this
promissory note, the principal sum of FOUR MILLION SEVEN HUNDRED THOUSAND and
00/100 DOLLARS ($4,700,000.00), together with interest thereon at the rate
hereinafter specified:
INTEREST RATE. Interest shall accrue on the outstanding principal balance of
this loan at the rate of Wall Street Journal Prime Rate plus two percent (2.0%),
adjusted quarterly on the first (1st) day of every January, April, July, and
October of each year for the term of this loan. Interest on this Note shall be
computed on the basis of a 360 day year. The Wall Street Journal Prime Rate
(WSJP) means the prime rate as published in the “Money Rates” section of the
Wall Street Journal, which rate is not necessarily the lowest rate of interest
charged by the Lender. Notwithstanding the foregoing, the Interest Rate shall
not at any time be less than seven percent (7.0%) per annum.
PAYMENT TERMS. Beginning on February 15, 2010, and on the fifteenth (15th) day
of each month thereafter Borrower shall pay Lender monthly installment payments
of principal and interest based upon a twenty (20) year amortization. Lender may
adjust the monthly payments, as needed, to maintain the scheduled amortization
period. On January 13, 2030, the Maturity Date, Borrower shall pay in full all
of the outstanding principal and unpaid accrued interest.
PREPAYMENT PREMIUM: On any installment payment date additional payments may be
made to be credited to principal. Borrower agrees to a prepayment premium of
five percent (5.0%) of any additional principal amount paid in year one (1);
four percent (4.0%) in year two (2); three percent (3.0%) in year three (3); two
percent (2.0%) in year four (4); and one percent (1.0%) in year five (5). After
the fifth year Borrower shall have the right to make any prepayment of principal
without a premium cost. Prepayments shall be credited to installments of
principal in the inverse order of their maturity. Monthly payments shall not be
reduced as a result of any prepayments. To the extent permitted by law, the
foregoing prepayment premium shall be payable regardless of whether the loan is
prepaid voluntarily or involuntarily. Any prepaid amounts specified in a notice
of prepayment, as aforesaid, shall become due and payable at the time provided
in said notice.
LATE CHARGE/DEFAULT INTEREST: If any sum is not paid within ten (10) days of
when due (“Grace Period”), the unpaid balance of this Note shall bear interest
at a rate of four percent (4.0%) per annum greater than the per annum interest
rate prevailing on this Note.
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings given to them in the Loan and Security Agreement of even date
(“Agreement”).

 

 



--------------------------------------------------------------------------------



 



The Lender’s records of advances and repayments will be prima facie evidence of
the amount owed by the Borrowers to the Lender with respect to this Note, in the
absence of manifest error.
This Note is executed, delivered, and accepted not in payment of but to modify
the terms of that certain Promissory Note dated December 31, 2009, in the
original principal amount of Four Million Seven Hundred Thousand and 00/100
Dollars ($4,700,000.00) (“Prior Note”).
All payments made upon this Note shall be applied first to the outstanding
accrued interest, if any, through the date of payment and the balance, if any,
to the principal balance due and owing under this Note.
Borrower agrees that if, and as often as, this Note is placed in the hands of an
attorney for collection or to defend or enforce any of the Lender’s rights
hereunder or under any instrument securing payment of this Note, Borrower shall
pay the Lender its reasonable attorneys’ fees and all court costs and other
reasonable expenses incurred in connection therewith.
It is expressly understood that time is of the essence of this Note, and subject
to the Grace Period, if the Borrower shall fail to pay when due any amount
payable under the provisions of this Note or upon the occurrence and continuance
of an Event of Default under the Agreement, such event shall constitute a
default hereunder (any of the foregoing being hereinafter referred to as
“Default”). Upon Default (i) this Note and all other liabilities together with
all accrued but unpaid interest hereon and thereon, at the option of the Lender,
and without further notice, demand or presentment, or notice of intent to
accelerate to the Borrower or any other person or party, may be declared, and
thereupon immediately shall become, due and payable; and (ii) the Lender may
exercise, from time to time, any and all other rights, remedies and recourses
now or hereafter existing in equity, at law, herein or under the Loan Agreement
or any other Loan Document (as defined in the Loan Agreement), by virtue of
statute or otherwise, including but not limited to, all rights and remedies
available to it under the Uniform Commercial Code as in effect from time to time
in the State of Oklahoma and the right to foreclose any and all liens and
security interests securing this Note. Subject to any applicable Grace Period,
this Note and all other liabilities of Borrower to Lender related to the loan
evidenced hereby, at the option of Lender, may be accelerated, without further
notice or demand of any kind in the event Borrower fails to make when due any
payments to Lender as required herein or in the Loan Documents.
The invalidity, or unenforceability in particular circumstances, of any
provision of this Note shall not extend beyond such provision or circumstances,
and no other provision of this instrument shall be affected thereby.

 

- 2 -



--------------------------------------------------------------------------------



 



Borrower expressly stipulates and agrees that it is the intent of Borrower and
Lender at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Lender to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
law) and that this paragraph shall control every other covenant and agreement in
this Note and the other Loan Documents. If the applicable law (state or federal)
is ever judicially interpreted so as to render usurious any amount called for
under the Note or under any of the other Loan Documents, or contracted for,
charged, taken, reserved, or received with respect to the Note, or if Lender’s
exercise of the option to accelerate the maturity of the Note, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable law, then it is Borrower’s and Lender’s express
intent that all excess amounts theretofore collected by Lender shall be credited
on the principal balance of the Note (or, if the Note has been or would thereby
be paid in full, refunded to Borrower), and the provisions of the Note and the
other Loan Documents immediately shall be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the loan proceeds evidenced by the Note shall,
to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full stated term of the Note until payment in full so
that the rate or amount of interest on account of the Note does not exceed the
maximum rate permitted under applicable law from time to time in effect and
applicable to the Note for so long as the Note is outstanding. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.
This Note, to the extent of the full face amount hereof, evidences indebtedness
of Borrower to Lender. This Note is issued by the Borrower as part of a
commercial transaction and no part of this loan is for a personal use.
This Note is secured, inter alia, by the real and personal property described in
the Loan Agreement and Loan Documents of even date covering certain real and
personal property owned by Borrower and others.
This Note, the Loan Documents, and all other documents issued and executed in
connection therewith shall be deemed to be a contract made under the laws of the
State of Oklahoma and shall be construed by and governed in accordance with the
laws of the State of Oklahoma.
Borrower hereby consents to the jurisdiction and/or venue of any state district
court, or federal district court within the State of Oklahoma, as Lender may
elect with respect to any action involving this Note.
BORROWER HEREBY VOLUNTARILY, AND KNOWINGLY, IRREVOCABLY, AND UNCONDITIONALLY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN THE BORROWER AND LENDER ARISING
OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR ANY RELATED LOAN DOCUMENT.

 

- 3 -



--------------------------------------------------------------------------------



 



Borrower stipulates and agrees that the Lender may, at its sole discretion,
assign this Note to any such person it may select, upon such terms and
conditions as it may deem appropriate, and that such assignee shall thereafter
become the holder of this Note and shall be entitled to enforce all rights,
remedies, and other benefits which shall or may inure to the benefit of the
Lender.
Borrower further stipulates, represents and agrees that this instrument
evidences the valid, enforceable, and binding obligation of the Borrower to the
Lender in accordance with the terms and provisions hereof, without any defense
(as of the date of this Note) to the enforcement thereof, whether denominated as
affirmative defense, offset, counterclaim, or otherwise, and whether at law or
in equity. Borrower hereby waives all defenses (existing as of the date of this
Note and/or based upon acts or omissions occurring prior to the date of this
Note) to the enforcement of this Note.
IN WITNESS WHEREOF, Borrower has executed this instrument this 13th day of
January, 2010, and made effective as of the date first above appearing.

         
 
  “BORROWER”
 
       
 
  FB S. PLAINS FINANCING, LLC,
 
  an Oklahoma limited liability company
 
       
 
  By:   FOXBOROUGH MANAGEMENT COMPANY, LLC,
 
      an Oklahoma limited liability company,
 
      Manager of FB S. Plains Financing, LLC
 
       
 
  By:   /s/ Robert S. May
 
       
 
      ROBERT S. MAY,
 
      Manager of Foxborough Management Company, LLC

 

- 4 -